Title: To George Washington from John David Woelpper, 21 January 1790
From: Woelpper, John David
To: Washington, George



Philada January 21, 1790

To his Excellency the President of the United States of America
The Petition of John David Wœlpper of the City of Philadelphia in the State of Pennsylvania Most humbly sheweth.
That Your Petitioner in the late War with Great Britain took an early and Active part on behalf of the United States, and was on the 17th Day of July 1776 honoured with a Captains Commission in the German Battalion (after having served as first Lieutenant for the Space of Six Months and upwards).
That on the Appointment to a Captaincy Your Petitioner was emulous to have his Company raised and compleated, and used his utmost endeavours for that purpose, and expended in the Recruiting service, of his own Money to the amount of 681 Dollars Specie from November 1776 to May 24th 1777 as Will appear by the annexed Account.
That in the Month of June 1778 Matthew Clarkson Esquire, then Auditor of Accounts, examined & passed Your Petitioners

Account; in Consequence whereof, Your Petitioner received on the 11th Day of June, from the United States 681 Continental Dollars which (agreeably to the Depreciation Table affixed by Congress) were then worth 246 Dollars 7/90 & ⅝ of a Ninetieth of a Dollar, and passed his receipt for the whole Sum of 681 Dollars: being ignorant of any Depreciation and placing too great a confidence in the Money then Current.
That Your Petitioner hath served to the End of the War, and flatters himself with reputation to himself, and satisfaction to Your Excellency and the United States, but hath never been solicitous or troublesome to his Superiors or the United States for Money, as many others were; his frugality and Œconomy enabled him from Time to Time to subsist on his pay, and at the conclusion of the War received Certificates for the Depreciation of his pay and commutation of his half pay; the Interest whereof hath hitherto been his sole Support! but the payment of Interest for want of Supplies in the Treasury being often delayed, Your Petitioner is thereby often put to the utmost straights for subsistence, as by reason of his Advanced Age having now compleated the 81th Year he is not able to support himself and Family by Labour, which induced him to apply divers Times to the Honble the House of Assembly and the Supreme Executive Council of Pennsylvania for relief; but received for Answer, “That his account for Monies Expended in the recruiting Service, was against the United States, and that he must apply to Congress for relief.” Your Petitioner accordingly prefered a Petition to that Honourable Body but received no answer.
Thus Situated Your Petitioner is reduced to the Utmost Distress, the Interest not being regularly paid, and when paid, paid in depreciated paper Currency, that it was not sufficient for his support, he was consequently reduced to the necessity of contracting Debts, and is now hard pressed for the payment thereof; wherewith, he knows not, and hath now no other refuge left him but to Your Excellency, he Therefore humbly prays! Your Excellency may be pleased to take his distressed Condition into Consideration, and cause such relief to be granted him in the Premises as to Your Excellency in Wisdom shall seem meet. And Your Petitioner in Duty bound shall ever pray &c.

John David Woelpper



The United States of America in Acct with John David Wœlpper


1777

Dollr


May 24. To amount of Cash advanc’d in the Recruiting Service from Novr 1776—to this Day—Specie—
681.    


1778




June 11. To Interest from May 24. 1777—to this Day—is 1 Year & 17 Days—
  42.51  



Dollars
723.51  


Cr.




1778




June 11. By Cash recd in Continental Money



Dollr
681.


(from which deduct depreciation, 100 Dollr Contl Money being then worth 36.86.1[)—Depreciation being
434.82.3








246. 7.9


By Balce carried to new Acct
 477.43.3




£723.51. 


To Balance brought down

477.43.3


Interest on this Sum from June 11. 1778. to Jany 11. 1790—is 11 years & 7 months
 332.19.2 1/2


Due J. D. Wœlpper
Dollr.
809.62.5 1/2


exclusive of Arrearages of Interest due on his Certificates which amounts to One hundred Pounds & upwards—January 21. 1790. 


John David Woelpper
